Case 20-41308          Doc 12     Filed 03/10/20 Entered 03/10/20 03:53:06                     Main Document
                                              Pg 1 of 19


                            UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

In re:                                                  )   Chapter 11
                                                        )
FORESIGHT ENERGY LP, et al.,                            )   Case No. 20-41308-659
                                                        )
                        Debtors.1                       )   (Joint Administration Requested)
                                                        )
                                                        )   Hearing Date: March 11, 2020
                                                        )   Hearing Time: 10:00 a.m. (Central Time)
                                                        )   Hearing Location: Courtroom 7 North

                   DEBTORS’ MOTION FOR ENTRY OF INTERIM
                AND FINAL ORDERS (A) AUTHORIZING PAYMENT OF
         PREPETITION TAXES AND FEES AND (B) GRANTING RELATED RELIEF

                  Foresight Energy LP and its affiliated debtors and debtors in possession in the

above-captioned cases (collectively, the “Debtors”) respectfully state as follows in support of

this motion (this “Motion”):

                                              Relief Requested

                  1.      By this Motion, the Debtors seek entry of interim and final orders

(the “Proposed Orders”),2 pursuant to sections 105(a), 363, 507(a)(8), and 541 of title 11 of the

United States Code (the “Bankruptcy Code”) and Rules 6003 and 6004 of the Federal Rules of

1
    The Debtors in these cases are each incorporated or organized in the state of Delaware, and along with the last
    four digits of each Debtor’s federal tax identification number (or SEC filing number if unavailable), are:
    Foresight Energy LP (8894); Foresight Energy GP LLC (8332); Foresight Energy LLC (7685); Foresight
    Energy Employee Services Corporation (7023); Foresight Energy Services LLC (6204); Foresight Receivables
    LLC (2250); Sugar Camp Energy, LLC (8049); Macoupin Energy LLC (9005); Williamson Energy, LLC
    (9143); Foresight Coal Sales LLC (8620); Tanner Energy LLC (0409); Sitran LLC (9962); Seneca Rebuild LLC
    (0958); Oeneus LLC (6007); Adena Resources, LLC (4649); Hillsboro Transport LLC (6881); American
    Century Transport LLC (SEC No. 5786); Akin Energy LLC (1648); American Century Mineral LLC (SEC
    No. 5788); Foresight Energy Finance Corporation (5321); Foresight Energy Labor LLC (4176); Viking Mining
    LLC (4981); M-Class Mining, LLC (5272); MaRyan Mining LLC (7085); Mach Mining, LLC (4826); Logan
    Mining LLC (2361); LD Labor Company LLC (8454); Coal Field Repair Services LLC (9179); Coal Field
    Construction Company LLC (5694); Hillsboro Energy LLC (1639); and Patton Mining LLC (7251). The
    address of the Debtors’ corporate headquarters is One Metropolitan Square, 211 North Broadway, Suite 2600,
    St. Louis, Missouri 63102.
2
    Copies of the Proposed Orders will be made available on the Debtors’ case information website at:
    http://cases.primeclerk.com/foresightenergy.



Doc#: US1:13615181v5
Case 20-41308          Doc 12   Filed 03/10/20 Entered 03/10/20 03:53:06         Main Document
                                            Pg 2 of 19


Bankruptcy Procedure (the “Bankruptcy Rules”), (a) authorizing the Debtors to remit and pay

taxes and fees accrued prepetition that are or will become payable during these chapter 11 cases,

including those obligations subsequently determined upon audit or otherwise to be owed for

periods before the Petition Date, and (b) granting related relief.

                                      Jurisdiction and Venue

                  2.     This Court has jurisdiction to consider this matter pursuant to 28 U.S.C.

§§ 157 and 1334 and Rule 9.01(B) of the Local Rules of the United States District Court for the

Eastern District of Missouri. Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409. This

matter is a core proceeding pursuant to 28 U.S.C. §157(b).

                  3.     The statutory and legal predicates for the relief requested herein are

sections 105(a), 363, 507(a)(8) and 541 of the Bankruptcy Code and Bankruptcy Rules 6003 and

6004.

                                            Background

                  4.     On the date hereof (the “Petition Date”), each of the Debtors filed a

voluntary petition for relief under chapter 11 of the Bankruptcy Code. The Debtors are a leading

producer of thermal coal, with four mining complexes and nearly 2.1 billion tons of proven and

probable coal reserves strategically located near multiple rail and river transportation access

points in the Illinois Basin. The Debtors also own a barge-loading river terminal on the Ohio

River. From this strategic position, the Debtors sell their coal primarily to electric utility and

industrial companies located in the eastern half of the United States and across the international

market.

                  5.     The Debtors continue to manage and operate their businesses as debtors in

possession under sections 1107 and 1108 of the Bankruptcy Code.               Contemporaneously



                                                  2
Doc#: US1:13615181v5
Case 20-41308           Doc 12      Filed 03/10/20 Entered 03/10/20 03:53:06                     Main Document
                                                Pg 3 of 19


herewith, the Debtors filed a motion requesting joint administration of these chapter 11 cases

pursuant to Bankruptcy Rule 1015(b). No trustee, examiner or official committee has been

appointed in these chapter 11 cases.

                   6.       Information regarding the Debtors’ businesses, their capital and debt

structure, the events leading to the filing of these cases, and the terms and structure of the

proposed restructuring transaction is set forth in the Declaration of Robert D. Moore, President

and Chief Executive Officer of Foresight Energy LP, in Support of Chapter 11 Petitions

(the “Moore Declaration”), the Declaration of Alan Boyko, Senior Managing Director of FTI

Consulting, Inc., in Support of Chapter 11 Petitions and First Day Relief (the “Boyko

Declaration”), and the declaration of Seth Herman in support of the Debtors’ motion for approval

of debtor-in-possession financing and use of cash collateral (the “Herman Declaration,” and

together with the Moore Declaration and Boyko Declaration, the “First Day Declarations”),3

each filed contemporaneously herewith.

                                        The Debtors’ Taxes and Fees

                   7.       In the ordinary course of business, the Debtors collect and incur sales, use,

excise, property, and other business, environmental, and regulatory taxes, fees, and assessments

(collectively, the “Taxes and Fees”). The Debtors remit Taxes and Fees to various federal, state,

and      local    governments,        including     taxing     and     licensing     authorities     (collectively,

the “Authorities”)4 in accordance with applicable laws, regulations, and permits. A schedule




3
      The First Day Declarations are being filed in support of this Motion and are incorporated herein by reference.
      Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the First
      Day Declarations.
4
      With respect to certain of the Reclamation Taxes and Fees paid on account of land mitigation subsidence claims
      and certain of the Property Taxes, the Debtors remit some payments to the applicable landowner instead of to an
      Authority, as described below.


                                                          3
Doc#: US1:13615181v5
Case 20-41308             Doc 12     Filed 03/10/20 Entered 03/10/20 03:53:06                     Main Document
                                                 Pg 4 of 19


identifying the Authorities is attached hereto as Exhibit A.5 Taxes and Fees are remitted and

paid by the Debtors through checks and electronic transfers that are processed by their banks and

other financial institutions. The Debtors estimate that approximately $13,085,000 in prepetition

Taxes and Fees has accrued and are unpaid as of the Petition Date, of which approximately

$4,935,000 is currently payable or will become payable after the Petition Date and before a final

hearing on this Motion (the “Interim Period”).

                     8.     The Debtors pay the Taxes and Fees on a periodic basis, remitting them to

the respective Authorities, landowner, or lessor semimonthly, monthly, quarterly, or annually,

depending on the nature and incurrence of a particular Tax or Fee. The Debtors seek the

authority to pay Taxes and Fees that: (a) were incurred and became due prepetition but were not

paid prepetition, or were paid in an amount less than actually owed; (b) had prepetition payments

that were lost or otherwise not received in full; or (c) were incurred for prepetition periods and

become due after the Petition Date. The Taxes and Fees are summarized as follows:

                                                                        Approximate              Approximate
         Category                        Description                  Amount Accrued as       Amount Due During
                                                                       of Petition Date         Interim Period
                            Taxes imposed on the sale and use of
    Sales and Use Taxes                                                     $90,000                  $10,000
                            certain goods and services.

    Black Lung Excise       Taxes related to compensating coal
                                                                            $700,000                $700,000
    Taxes                   miners who develop black lung disease.

                            Taxes related to restoring, reclaiming,
                            and mitigating subsidence damage to
    Reclamation Taxes
                            the land upon which the Debtors                $5,720,000               $4,000,000
    and Fees
                            previously or currently conduct mining
                            operations.
                            Taxes and obligations related to real
    Property Taxes                                                         $6,500,000               $150,000
                            and personal property.




5
      Although Exhibit A is intended to be comprehensive, the Debtors may have inadvertently omitted Authorities.
      By this Motion, the Debtors request relief with respect to Taxes and Fees payable to all Authorities, regardless
      of whether such Authority is specifically identified on Exhibit A.


                                                           4
Doc#: US1:13615181v5
Case 20-41308           Doc 12     Filed 03/10/20 Entered 03/10/20 03:53:06          Main Document
                                               Pg 5 of 19


                          Taxes and Fees for business,
                          permitting,    licensing,    regulatory
 Business                 assessments (including Mine Safety
 Regulations       and    and Health obligations), compliance        $75,000            $75,000
 Fines                    with     environmental     laws     and
                          regulations, and other fees paid to the
                          Authorities.
 Total                                                              $13,085,000        $4,935,000


A.       Sales and Use Taxes

                  9.      The Debtors incur, collect, and remit an assortment of state and local

sales, use, and other similar taxes (collectively, the “Sales and Use Taxes”) in connection with

the operation of their businesses. The Debtors’ sales tax obligations primarily arise from the sale

of certain goods and services to their customers. The Debtors incur use taxes for the purchase of

equipment, materials, supplies, and services when vendors do not, or are not registered to, collect

sales taxes. The Debtors generally remit Sales and Use Taxes to the appropriate Authorities

annually. On an annual basis, the Debtors incur and remit approximately $1 million in Sales and

Use Taxes. The Debtors estimate that approximately $90,000 in Sales and Use Taxes have

accrued and are unpaid as of the Petition Date, and approximately $10,000 are or will become

due and owing during the Interim Period.

B.       Black Lung Excise Taxes

                  10.      The Debtors incur taxes on coal pursuant to Section 4121 of the Internal

Revenue Code (the “Black Lung Excise Taxes”). The Black Lung Excise Taxes are held in trust

by the federal government and used to compensate coal miners who develop pneumoconiosis,

also known as “black lung disease.” The Debtors are required to remit Black Lung Excise Taxes

on a semi-monthly basis. In the year before the Petition Date, the Debtors incurred and remitted

approximately $6.5 million in Black Lung Excise Taxes.                     The Debtors estimate that

approximately $700,000 in Black Lung Excise Taxes have accrued and are unpaid as of the


                                                        5
Doc#: US1:13615181v5
Case 20-41308           Doc 12   Filed 03/10/20 Entered 03/10/20 03:53:06                 Main Document
                                             Pg 6 of 19


Petition Date, and that approximately $700,000 are or will become due and owing during the

Interim Period.

C.       Reclamation Taxes and Fees

                  11.     The Debtors’ mines are heavily regulated, and the Debtors are required to

make certain payments to restore, reclaim, and mitigate damage to the land on which the Debtors

previously conducted or currently conduct mining activities (the “Reclamation Taxes and Fees”).

The vast majority of Reclamation Taxes and Fees are paid on account of land mitigation

subsidence claims to landowners6 of properties on which the Debtors conduct mining operations.

These payments to landowners whose property may be affected by land subsidence are generally

required under the government-issued permits that allow the Debtors to conduct their mining

activities, and a failure to pay such amounts may result in the revocation of the applicable mining

permit. The remaining Reclamation Taxes and Fees are remitted to the relevant Authorities on a

quarterly basis in accordance with the Surface Mining Control and Reclamation Act of 1977.

                  12.     In 2019, the Debtors incurred and remitted to Authorities or to landowners

approximately $12 million in Reclamation Taxes and Fees.                     The Debtors estimate that

approximately $5.7 million in Reclamation Taxes and Fees have accrued and are unpaid as of the

Petition Date, and that approximately $4 million are or will become due and owing during the

Interim Period.

D.       Property Taxes

                  13.     The Debtors incur real and personal property taxes (the “Property Taxes”)

(a) directly in many of the jurisdictions in which they operate or (b) indirectly through property

tax reimbursement obligations owed to landowners under their respective land or lease

6
     For the avoidance of doubt, the Debtors have included such landowners owed Reclamation Taxes and Fees as
     Authorities under Exhibit A attached hereto.


                                                      6
Doc#: US1:13615181v5
Case 20-41308           Doc 12    Filed 03/10/20 Entered 03/10/20 03:53:06                 Main Document
                                              Pg 7 of 19


agreements for property that the Debtors use in the ordinary course of business. Property Taxes

directly owed by the Debtors are paid to the appropriate Authority, whereas those Property Taxes

owed as reimbursement obligations are instead paid to the applicable landowner,7 who has the

ultimate obligation to remit such amounts to the applicable Authority. The Debtors typically pay

Property Taxes in the ordinary course on a periodic basis depending on the jurisdiction and the

reimbursement timing under the land or lease agreement. On an overall annual basis, the

Debtors incur and remit approximately $6.5 million in Property Taxes. The Debtors estimate

that approximately $150,000 in Property Taxes have accrued and are unpaid as of the Petition

Date.

E.       Business Regulations and Fines

                  14.     Federal, state, and local Authorities require the Debtors to pay a wide

range of licensing, permit, registration, and reporting fees to the applicable Authorities to remain

in good standing to conduct business and operate their facilities (collectively, the “Business

Regulations and Fines”). The majority of Business Regulations and Fines arise from ordinary

course citations issued by the Mine Safety and Health Administration (“MSHA”) inspectors,

which, if not successfully appealed, the Debtors must timely pay to maintain ordinary course

operations of their mines. The Debtors estimate that they pay approximately $1 million annually

on account of such Business Regulations and Fines. The Debtors estimate that approximately

$75,000 in Business Regulations and Fines have accrued as of the Petition Date, and

approximately $75,000 are or will become due and owing during the Interim Period.




7
     For the avoidance of doubt, the Debtors have included such landowners owed Property Tax reimbursements as
     Authorities under Exhibit A attached hereto.


                                                      7
Doc#: US1:13615181v5
Case 20-41308           Doc 12   Filed 03/10/20 Entered 03/10/20 03:53:06         Main Document
                                             Pg 8 of 19


                                     Basis for Relief Requested

A.       The Court Should Authorize the Debtors to Pay Outstanding Taxes and Fees

                  15.     Claims for certain of the Taxes and Fees are or may be priority claims

entitled to payment before general unsecured claims. See 11 U.S.C. § 507(a)(8) (describing

taxes entitled to priority treatment). Moreover, to the extent that such amounts are entitled to

priority treatment under the Bankruptcy Code, the respective Authorities may attempt to assess

interest and penalties if such amounts are not paid. See 11 U.S.C. § 507(a)(8)(G) (granting

priority status to “a penalty related to a claim of a kind specified in this paragraph and in

compensation for actual pecuniary loss”). Claims entitled to priority status pursuant to section

507(a)(8) of the Bankruptcy Code must be paid in full under a confirmable plan pursuant to

section 1129(a)(9)(C) of the Bankruptcy Code. Therefore, payment of certain of the Taxes and

Fees at this time only affects the timing of the payment for the amounts at issue and will not

unduly prejudice the rights and recoveries of junior creditors.

                  16.     Some of the Taxes and Fees may also entitle the applicable Authorities to

assert liens on the Debtors’ property, thus rendering such Taxes and Fees secured claims. As

secured claims, these Taxes and Fees would be entitled to priority treatment when the Debtors

sell the property that these Taxes and Fees are recorded against or when the Debtors confirm a

plan of reorganization. See 11 U.S.C. §§ 506(a), 1129(a)(9)(C), 1129(b)(2)(A) (requiring that

any plan of reorganization “crammed down” over a class of secured creditors pay those creditors

in full or allow those creditors to retain their liens). As with the priority claims, paying these

Taxes and Fees only affects the timing of the payments and does not prejudice the rights of other

creditors of the Debtors.

                  17.     Additionally, certain of the Taxes and Fees may not be property of the

Debtors’ estates. Many of the Taxes and Fees are collected or withheld by the Debtors on behalf

                                                  8
Doc#: US1:13615181v5
Case 20-41308           Doc 12    Filed 03/10/20 Entered 03/10/20 03:53:06                   Main Document
                                              Pg 9 of 19


of the applicable Authorities, and many may be held in trust by the Debtors. See, e.g., I.R.C.

§ 7501 (stating that certain Taxes and Fees are held in trust). As such, to the extent these “trust

fund” taxes are collected, these Taxes and Fees are not property of the Debtors’ estates under

section 541(d) of the Bankruptcy Code. See, e.g., 11 U.S.C. § 541(d); Begier v. IRS, 496 U.S.

53, 57–60 (1990) (holding that any prepetition payment of trust fund taxes is not an avoidable

preference since such funds are not debtor’s property); In re Shank, 792 F.2d 829, 833 (9th Cir.

1986) (finding that sales tax required by state law to be collected by sellers from their customers

is a “trust fund” tax and not released by bankruptcy discharge); DeChiaro v. N.Y. State Tax

Comm’n, 760 F.2d 432, 435–36 (2d Cir. 1985) (same); In re Russman’s Inc., 125 B.R. 520, 525

(Bank. E.D. Tenn. 1991) (same); In re Am. Int’l Airways, Inc., 70 B.R. 102, 104–05 (Bankr. E.D.

Pa. 1987) (same). Because the Debtors may not have any interest in funds held on account of

such “trust fund” taxes, the Debtors should be permitted to pay those funds to the Authorities as

they become due.8

                  18.     Furthermore, sections 105(a) and 363(b) of the Bankruptcy Code authorize

the requested relief. Section 105(a) of the Bankruptcy Code allows the Court to “issue any order,

process, or judgment that is necessary or appropriate to carry out the provisions of [the

Bankruptcy Code.]” 11 U.S.C. § 105(a). It permits a bankruptcy court to take whatever action

“is appropriate or necessary in aid of the exercise of its jurisdiction.”                      2 COLLIER     ON

BANKRUPTCY ¶ 105.01. Similarly, section 363(b)(1) of the Bankruptcy Code authorizes a debtor

to use property of the estate other than in the ordinary course of business after notice and a

hearing. 11 U.S.C. § 363(b)(1); see also In re Apex Oil Co., 92 B.R. 847 (Bankr. E.D. Mo.

1988).

8
    For the avoidance of doubt, the Debtors hereby request authority to pay the Taxes and Fees as provided herein
    regardless of whether such Taxes and Fees constitute trust fund obligations.


                                                       9
Doc#: US1:13615181v5
Case 20-41308           Doc 12   Filed 03/10/20 Entered 03/10/20 03:53:06            Main Document
                                            Pg 10 of 19


                  19.     The well-settled “doctrine of necessity” also supports the requested relief.

This rule authorizes postpetition payment of prepetition obligations where necessary to preserve

or enhance the value of a debtor’s estate for the benefit of all creditors. The Supreme Court of

the United States first articulated the doctrine of necessity more than a century ago in affirming

the authorization of using receivership funds to pay pre-receivership debts owed to employees,

vendors, and suppliers, among others, when such payments were necessary to preserve the

receivership property and the integrity of the business in receivership. See, e.g., Miltenberger v.

Logansport, C. & S.W. Ry. Co., 106 U.S. 286, 309–11 (1882). The Court’s power to utilize the

doctrine of necessity in chapter 11 cases derives from the Court’s inherent equity powers and its

statutory authority to “issue any order, process, or judgment that is necessary or appropriate to

carry out the provisions of this title.” See, e.g., 11 U.S.C. § 105(a); In re Carlson, 126 F.3d 915,

920 (7th Cir. 1997) (“Section 105(a) gives the bankruptcy court the authority to issue any order

necessary to carry out the provisions of the Bankruptcy Code.”); In re Chinichian, 784 F.2d

1440, 1443 (9th Cir. 1986) (“Section 105 sets out the power of the bankruptcy court to fashion

orders as necessary pursuant to the purposes of the Bankruptcy Code.”); In re NWFX, Inc., 864

F.2d 588, 590 (8th Cir. 1988) (“The overriding consideration in bankruptcy, however, is that

equitable principles govern . . . .”).

                  20.     This doctrine of necessity functions in a chapter 11 reorganization as a

mechanism by which the bankruptcy court can exercise its equitable power to allow payment of

critical prepetition claims not explicitly authorized by the Bankruptcy Code.              See In re

Wehrenberg, Inc., 260 B.R. 468 (Bankr. E.D. Mo. 2001) (“Pursuant to 11 U.S.C. § 105(a) the

Court may authorize the payment of prepetition claims when such payments are necessary to the

continued operation of the Debtor”); see also In re Bos. & Me. Corp., 634 F.2d 1359, 1382 (1st



                                                   10
Doc#: US1:13615181v5
Case 20-41308           Doc 12   Filed 03/10/20 Entered 03/10/20 03:53:06        Main Document
                                            Pg 11 of 19


Cir. 1980) (recognizing the existence of a judicial power to authorize trustees to pay claims for

goods and services that are indispensably necessary to the debtors’ continued operation); In re

Just for Feet, Inc., 242 B.R. 821, 824 (D. Del. 1999) (“While the doctrine [of necessity] was not

codified in the Bankruptcy Code, courts have used their equitable power under Section 105(a) of

the Code to authorize the payment of prepetition claims . . . .”). The doctrine is frequently

invoked early in a reorganization, particularly in connection with those chapter 11 sections that

relate to payment of prepetition claims.

                  21.     The Debtors’ ability to pay the Taxes and Fees is necessary to their

continued and uninterrupted operations during these chapter 11 cases. If certain Taxes and Fees

remain unpaid: (a) the Authorities may initiate audits of the Debtors, which would unnecessarily

divert the Debtors’ attention from the reorganization process; (b) the Authorities may attempt to

suspend the Debtors’ mine permits or operations, file liens, seek to lift the automatic stay, or

pursue other remedies that will harm the estates; and (c) certain of the Debtors’ directors and

officers could be subject to claims of personal liability, which would distract those key

employees from their duties related to the Debtors’ restructuring. Moreover, if the portions

owing to landowners for Property Taxes and land subsidence Reclamation Taxes and Fees are

not paid, the Debtors may, as applicable, have their leased property revoked under their lease

arrangements with the landowners, or have their mining permits revoked by the applicable

Authority, which in either case would materially harm the value of the Debtors and their estates.

Additionally, as noted above, some Taxes and Fees may not constitute property of the Debtors’

estates if collected and held in trust for the benefit of the applicable Authorities. Unpaid Taxes

and Fees may also result in penalties, fees, or the accrual of interest.




                                                  11
Doc#: US1:13615181v5
Case 20-41308           Doc 12    Filed 03/10/20 Entered 03/10/20 03:53:06              Main Document
                                             Pg 12 of 19


                  22.      Courts in this and other districts have routinely granted relief similar to the

relief requested herein in other chapter 11 cases. See, e.g., In re Payless Holdings LLC, No. 19-

40883 (KAS) (Bankr. E.D. Mo. Mar. 15, 2019) [Docket No.: 584]; In re Armstrong Energy, Inc.,

No. 17-47541 (KAS) (Bankr. E.D. Mo. Dec. 1, 2017) [Docket No.: 204]; In re Noranda

Aluminum, Inc., No. 16-10083 (BSS) (Bankr. E.D. Mo. Feb. 10, 2016) [Docket No.: 83]; In re

Arch Coal, Inc., No. 16-40120 (CER) (Bankr. E.D. Mo. Jan. 14, 2016) [Docket No.: 94]. The

Debtors submit that the circumstances of these chapter 11 cases warrant granting similar relief,

and that doing so is in the best interests of the Debtors, their estates, their creditors, and their

stakeholders, and therefore should be granted.

         Processing of Checks and Electronic Funds Transfers Should Be Authorized

                  23.      The Debtors have sufficient funds to pay the amounts described herein in

the ordinary course of business by virtue of expected cash flows from ongoing business

operations, debtor-in-possession financing, and anticipated access to cash collateral. Also, under

the Debtors’ existing cash management system, the Debtors can readily identify checks or wire

transfer requests as relating to an authorized payment made relating to the Taxes and Fees.

Accordingly, the Debtors believe that only checks or wire transfer requests relating to authorized

payments will be honored and that this Court should authorize all applicable financial

institutions, when requested by the Debtors, to receive, process, honor, and pay any and all

checks or wire transfer requests in respect of the relief requested herein.

                       The Requirements of Bankruptcy Rule 6003 Are Satisfied

                  24.      The Debtors seek immediate authorization for the relief requested in this

Motion. Pursuant to Bankruptcy Rule 6003(b), a bankruptcy court cannot grant “a motion to use,

sell, lease or otherwise incur an obligation regarding property of the estate, including a motion to



                                                     12
Doc#: US1:13615181v5
Case 20-41308           Doc 12   Filed 03/10/20 Entered 03/10/20 03:53:06          Main Document
                                            Pg 13 of 19


pay all or part of a claim that arose before the filing of the petition” within the first twenty-one

(21) days after the petition date unless the relief is “necessary to avoid immediate and irreparable

harm.” Fed. R. Bankr. P. 6003(b).        For the reasons set forth herein and in the First Day

Declarations, the Debtors believe an immediate and orderly transition into chapter 11 is critical

to the viability of their operations and that any delay in granting the relief requested could hinder

the Debtors’ operations and cause irreparable harm. Furthermore, the failure to receive the

requested relief during the first twenty-one (21) days of these chapter 11 cases would severely

disrupt the Debtors’ operations at this critical juncture. Accordingly, the Debtors submit that

they have satisfied Bankruptcy Rule 6003(b) and therefore respectfully request that the Court

approve the relief requested in this Motion on an emergency basis.

                          Waiver of Bankruptcy Rule 6004(a) and 6004(h)

                  25.     By this Motion, the Debtors request that the Court enter an order

providing that notice of the relief requested herein satisfies Bankruptcy Rule 6004(a) and that the

Debtors have established cause for a waiver of any stay of the effectiveness of the order

approving this Motion under Bankruptcy Rule 6004(h). For the reasons set forth herein and in

the First Day Declarations, the Debtors submit that notice of the relief requested herein is

appropriate under the circumstances and that ample cause exists to justify a waiver of the

fourteen (14) day stay imposed by Bankruptcy Rule 6004(h).

                                       Reservation of Rights

                  26.     Nothing contained herein is intended or should be construed as (a) an

admission as to the validity or priority of any claim or lien (or the priority thereof) against the

Debtors, (b) a waiver of the Debtors’ or any party in interest’s rights to subsequently dispute or

contest such claim or lien on any grounds, (c) a promise or requirement to pay any claim, (d) an



                                                 13
Doc#: US1:13615181v5
Case 20-41308           Doc 12   Filed 03/10/20 Entered 03/10/20 03:53:06          Main Document
                                            Pg 14 of 19


implication or admission that any particular claim is of a type specified or defined in this Motion,

(e) a request or authorization to assume or adopt any agreement, contract, or lease under

section 365 of the Bankruptcy Code or (f) a waiver of the Debtors’ or any other party in

interest’s rights under the Bankruptcy Code or applicable law. Likewise, if the Court grants the

relief sought herein, any payment made pursuant to an order of the Court is not intended to be

nor should it be construed as an admission as to the validity of any claim or a waiver of the

Debtors’ or any party in interest’s rights to subsequently dispute or contest such claim.

                                               Notice

                  27.     Notice of this Motion will be provided to: (a) the Office of the United

States Trustee for Region 13; (b) counsel to the Ad Hoc First Lien Group; (c) counsel to the Ad

Hoc Crossover Group; (d) counsel to the Facilities Agent; (e) counsel to the Term Agent;

(f) counsel to the Indenture Trustee; (g) counsel to the collateral trustee under the Debtors’

secured debt facilities; (h) counsel to the DIP Agent; (i) counsel to DIP Lenders; (j) counsel to

Murray Energy Corporation; (k) counsel to Reserves; (l) counsel to Javelin; (m) counsel to

Uniper Global Commodities UK Limited; (n) the Internal Revenue Service; (o) the Securities

and Exchange Commission; (p) the United States Attorney’s Office for the Eastern District of

Missouri; (q) the state attorneys general for all states in which the Debtors conduct business;

(r) the Authorities; (s) the holders of the thirty (30) largest unsecured claims against the Debtors,

on a consolidated basis; (t) counsel to the Committee; and (u) any party that has requested notice

pursuant to Bankruptcy Rule 2002 (collectively, the “Notice Parties”). Notice of this Motion and

any order entered hereon will be served in accordance with rule 9013-3(A)(1) of the Local Rules

of Bankruptcy Procedure of the Eastern District of Missouri (the “Local Bankruptcy Rules”). In




                                                 14
Doc#: US1:13615181v5
Case 20-41308           Doc 12   Filed 03/10/20 Entered 03/10/20 03:53:06     Main Document
                                            Pg 15 of 19


light of the nature of the relief requested herein, the Debtors submit that no other or further

notice is necessary.



                       [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                               15
Doc#: US1:13615181v5
Case 20-41308          Doc 12    Filed 03/10/20 Entered 03/10/20 03:53:06           Main Document
                                            Pg 16 of 19


                  WHEREFORE, the Debtors respectfully request entry of the Proposed Orders

granting the relief requested herein and such other relief as is just and proper.

Dated:     March 10, 2020            Respectfully submitted,
           St. Louis, Missouri       ARMSTRONG TEASDALE LLP

                                      /s/ Richard W. Engel, Jr.
                                     Richard W. Engel, Jr. (MO 34641)
                                     John G. Willard (MO 67049)
                                     Kathryn R. Redmond (MO 72087)
                                     7700 Forsyth Boulevard, Suite 1800
                                     St. Louis, Missouri 63105
                                     Tel: (314) 621-5070
                                     Fax: (314) 621-5065
                                     Email: rengel@atllp.com
                                            jwillard@atllp.com
                                            kredmond@atllp.com

                                            - and -

                                     PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP
                                     Paul M. Basta (pro hac vice admission pending)
                                     Alice Belisle Eaton (pro hac vice admission pending)
                                     Alexander Woolverton (pro hac vice admission pending)
                                     1285 Avenue of the Americas
                                     New York, New York 10019
                                     Tel: (212) 373-3000
                                     Fax: (212) 757-3990
                                     Email: pbasta@paulweiss.com
                                            aeaton@paulweiss.com
                                            awoolverton@paulweiss.com

                                     Proposed Counsel to the Debtors and
                                     Debtors in Possession




                                                 16
Doc#: US1:13615181v5
Case 20-41308          Doc 12   Filed 03/10/20 Entered 03/10/20 03:53:06   Main Document
                                           Pg 17 of 19


                                           Exhibit A

                                       List of Authorities




Doc#: US1:13615181v5
Case 20-41308          Doc 12    Filed 03/10/20 Entered 03/10/20 03:53:06      Main Document
                                            Pg 18 of 19


                                                                                          Postal
     Category            Taxing authority         Street             City       State
                                                                                           code
Property Taxes         BELMONT COUNTY       101 WEST MAIN     ST CLAIRSVILLE    OH      43950-
                       TREASURER            STREET                                      1260
Property Taxes         BENTON HIGH          511 EAST MAIN     BENTON             IL     62812
                       SCHOOL               STREET
Property Taxes         BENTON LIBRARY       P.O. BOX 548      BENTON             IL     62812
                       DISTRICT
Property Taxes         BOND COUNTY      203 W COLLEGE         GREENVILLE         IL     62246
Property Taxes –       COLT             3801 PGA              PALM BEACH         FL     33410
Third-Party                             BOULEVARD,            GARDENS
Reimbursement                           SUITE 903
Black Lung Excise      DEPARTMENT OF    INTERNAL              OGDN              UT      84201-
Tax                    THE TREASURY     REVENUE SERVICE                                 0009
Property Taxes         FRANKLIN COUNTY P.O. BOX 967           BENTON             IL     62812
                       TREASURER
Property Taxes         GALLATIN COUNTY P.O. BOX 310           SHAWNEETOWN        IL     62984
                       TREASURER
Property Taxes         GREGORY FX DALY P.O. BOX 66877         ST. LOUIS         MO      63166
                       COLLECTOR (ST
                       LOUIS CITY)
Property Taxes         HAMILTON COUNTY 100 S JACKSON ST,      MC LEANSBORO       IL     62859
                       TAX ASSESSOR     ROOM 4
Property Taxes         HENDERSON        20 NORTH MAIN         HENDERSON         KY      42420
                       COUNTY SHERIFF   STREET, SUITE 112
Sales Tax              ILLINOIS         P.O. BOX 19030        SPRINGFIELD        IL     62794-
                       DEPARTMENT OF                                                    9447
                       REVENUE
Income Taxes           ILLINOIS         P.O. BOX 19447        SPRINGFIELD        IL     62794-
                       DEPARTMENT OF                                                    9447
                       REVENUE
Permitting             ILLINOIS DEPT OF ONE NATURAL           SPRINGFIELD        IL     62702-
                       NATURAL          RESOURCES WAY                                   1271
                       RESOURCES
Property Taxes –       INDEPENDENCE     LOCKBOX 2495          COLUMBUS          OH      43260
Third Party            LAND
Reimbursement
Sales Tax              INDIANA              P.O. BOX 7218     INDIANAPOLIS       IN     46206-
                       DEPARTMENT OF                                                    1028
                       REVENUE
Income Taxes           INDIANA              P.O. BOX 1028     INDIANAPOLIS       IN     46206-
                       DEPARTMENT OF                                                    1028
                       REVENUE
Income Taxes           KENTUCKY             501 HIGH STREET   FRANKFORT         KY      40601
                       DEPARTMENT OF
                       REVENUE
Payroll Tax            KENTUCKY STATE       501 HIGH STREET   FRANKFORT         KY      40602-
                       TREASURER                                                        0491
Income Taxes           LOUISIANA DEPT OF P.O. BOX 61030       NEW ORLEANS       LA      70161
                       REVENUE


Doc#: US1:13615181v5
Case 20-41308          Doc 12   Filed 03/10/20 Entered 03/10/20 03:53:06      Main Document
                                           Pg 19 of 19


Property Taxes         MACOUPIN COUNTY    215 S E STREET     CARLINVILLE        IL   62626
                       SHERIFF
Income Taxes           MISSOURI           P.O. BOX 999       JEFFERSON CITY    MO    65105
                       DEPARTMENT OF
                       REVENUE
Property Taxes         MONTGOMERY         1 COURTHOUSE       HILLSBORO          IL   62049
                       COUNTY             SQUARE, ROOM
                       TREASURER          101
Property Taxes -       NEW RIVER          3801 PGA           PALM BEACH         FL   33410
Third Party            ROYALTY            BOULEVARD,         GARDENS
Reimbursement                             SUITE 903
OSM Reclamation        OFFICE OF SURFACE P.O. BOX 979068     ST. LOUIS         MO    63197-
                       MINING                                                        9000
Property Taxes         POSEY COUNTY       126 E THIRD ST     MOUNT VERNON       IN   47620
                       TREASURER
Property Taxes         REND LAKE          468 KEN GRAY       INA                IL   62846
                       COLLEGE            PARKWAY
Property Taxes         REND LAKE          P.O. Box 907       BENTON             IL   62812
                       CONSERVANCY
                       DISTRICT
Property Taxes -       RGGS               100 WAUGH DR       HOUSTON           TX    77007
Third Party                               STE 400
Reimbursement
Property Taxes -       RUGER              3801 PGA           PALM BEACH         FL   33410
Third Party                               BOULEVARD,         GARDENS
Reimbursement                             SUITE 903
Property Taxes         SALINE COUNTY      10 E POPLAR        HARRISBURG         IL   62946
                       TREASURER          STREET
Property Taxes         WILLIAMSON         407 N MONROE STE   MARION             IL   62959
                       COUNTY             104
                       TREASURER
Property Taxes -       WPP                LOCKBOX 2495       COLUMBUS          OH    43260
Third Party
Reimbursement




                                                 19
Doc#: US1:13615181v5
